Citation Nr: 0832022	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depressive disorder, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
service connection for depressive disorder.

On January 30, 2007, the Board issued a decision which denied 
service connection for depressive disorder.  The veteran 
appealed the January 2007 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2008, 
the VA and the appellant filed a Joint Motion for Remand.  
The Joint Motion requested that the Court vacate the Board's 
January 30, 2007, decision, which determined that the veteran 
was not entitled to service connection for depressive 
disorder NOD to include as secondary to service-connected 
disabilities and remand the issue to the Board for compliance 
with VA's duty to assist the veteran as set forth at 
38 U.S.C.A. § 5103A.  The Joint Motion concluded that the 
matter should be remanded so that VA could obtain the 
veteran's treatment records from an identified private 
physician.  By a March 2008 Order, the Court granted the 
Joint Motion, and the case was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

The issues of entitlement to a rating in excess of 10 percent 
for residuals of fracture of right elbow, a rating in excess 
of 20 percent for residuals of trauma to right hip and right 
lumbar region, and a compensable rating for residuals of 
fracture of left fifth metacarpal bone are addressed in a 
separate decision because the veteran is represented by the 
Puerto Rico Public Advocate for Veterans Affairs for those 
issues.  



REMAND

The veteran seeks service connection for a depressive 
disorder, to include consideration as secondary to service-
connected residuals of trauma to his right hip and right 
lumbar region.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
shall be granted on a secondary basis where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability, but in such a case the 
veteran may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran has identified a private physician who has 
treated him for psychiatric symptoms since November 2003.   
That private physician submitted a statement in February 2005 
wherein he reported that the veteran had appointments from 
November 2003 until January 2005.  The physician did not 
provide any contemporaneous records of that treatment.  When 
seen in June 2006 at a VA Medical Center the veteran reported 
treatment with the same physician and another private 
psychiatrist.  A remand is necessary to obtain records 
relating to private psychiatric treatment by the identified 
private psychiatrists.  38 C.F.R. § 3.159(c)(1).

The veteran's attorney also stated that he has been receiving 
psychiatric treatment through the San Juan VA Medical 
Center.  A remand is necessary to obtain the VA treatment 
records relating to psychiatric treatment.  38 C.F.R. 
§ 3.159(c)(2).  In addition, it was noted that in May 2007 
the veteran had submitted a psychiatric evaluation from a 
private physician.  That report is not contained in the claim 
file and the veteran should be asked to submit another copy 
or provide identifying information for VA to request the 
record from that private medical provider.  

Also of record is a May 2007 statement from a private 
physician for treatment of internal medicine and rheumatology 
stating that the veteran had been seen at his office since 
October 2006.  The physician stated that the veteran had been 
found with multiple conditions which included major 
depression.  It is not clear if the veteran was treated by 
that physician for a psychiatric condition.  On remand, the 
veteran should be requested to provide identifying 
information and authorization if he desires that VA requested 
treatment records from that physician regarding his claimed 
psychiatric disorder.  

The veteran was previously provided notice regarding his 
service connection claim for depressive disorder.  However, 
the record reflects that the RO has not provided notice as to 
a possible disability rating or effective date that might be 
assigned.  Thus, additional notice should be sent.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the criteria for 
rating a service-connected psychiatric 
disability and the regulations regarding 
the effective date of any rating.  

2.  Request that the veteran furnish 
identifying information and authorization 
for VA to request the private medical 
psychiatric treatment records from Dr. 
A.L. from November 2003 to the present and 
from Dr. R. for a time period to be 
specified by the veteran.    

3.  Request that the veteran furnish 
identifying information and authorization 
for VA to request the private medical 
treatment records from the physician who 
signed a May 2007 medical statement for 
the period from October 2006 to the 
present if the veteran feels those records 
are relevant to his claim for service 
connection for a psychiatric disorder.  

4.  Notify the veteran that a copy of a 
psychiatric evaluation from a private 
medical provider claimed to have been 
submitted in May 2007 is not in the claims 
file and request that he submit another 
copy or provide VA with identifying 
information and authorization for VA to 
request that private medical record.  

5.  Request the veteran's VA psychiatric 
treatment records from the San Juan VA 
Medical Center from February 2007 to the 
present.

6.  After receipt of the above requested 
records or notice that the records are not 
available, schedule the veteran for a 
psychiatric examination by an appropriate 
VA specialist to determine the etiology of 
any current psychiatric disorder.  The 
claims folder should be reviewed by the 
examiner and the review should be noted in 
the examination report.  The examiner 
should address each current psychiatric 
disorder shown and provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) 
related to service or an incident in 
service; or is secondary to, or has been 
aggravated by the veteran's service-
connected disabilities.  A rationale 
should be provided for all opinions 
expressed.

7.  Then, readjudicate the claim for 
service connection for a depressive 
disorder, to include as secondary to 
service-connected disabilities.  Consider 
the additional evidence submitted or 
secured.  If the benefits sought remain 
denied, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

